    Case: 1:18-cv-02523 Document #: 105 Filed: 06/14/21 Page 1 of 4 PageID #:433




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

WILLIAM E. AMOR,                                        )
                                                        )       18-CV-02523
                Plaintiff,                              )
                                                        )       Honorable Judge John Z. Lee
        v.                                              )
                                                        )
NAPERVILLE POLICE OFFICERS                              )
MICHAEL CROSS, et al.                                   )
                                                        )
                Defendants.                             )       JURY TRIAL DEMANDED

              DEFENDANTS’ UNOPPOSED MOTION FOR EXTENSION
         OF TIME FOR DEFENDANTS’ RULE 26(a)(2) EXPERT DISCLOSURES

        Defendants Michael Cross, Robert Guerrieri, Brian Cunningham, Jon Ripsky, and the

City of Naperville, by their attorneys, The Sotos Law Firm, P.C., move this court for a three day

extension of the Defendants’ Rule 26(a)(2) expert disclosure deadline. In support thereof,

Defendants state:

        1.      On January 22, 2021, Plaintiff made his expert disclosures to Defendants. On

March 5, 2021, the parties filed an agreed motion to extend expert discovery because Defendants

were waiting on responses to the subpoenas to Plaintiff’s experts in order to proceed with the

depositions. (Dkt. 93.) That motion was granted. (Dkt. 95.) Defendants deposed Plaintiff’s fire

science expert, Doug Carpenter, on March 31, 2021, and Plaintiff’s confession expert, Richard

Leo, on April 12, 2021.1

        2.      On May 19, 2021, Defendants filed an unopposed motion for extension of time to

complete expert discovery, seeking an extension of their May 24, 2021 disclosure date to June

15, 2021. (Dkt. 102.) The motion was granted on May 20, 2021. (Dkt. 104.)


1
 Due to scheduling conflicts, Defendants sought, and this Court granted, leave to depose Dr. Leo 4 days
after the April 8 cut-off. (Dkt. 100.)
    Case: 1:18-cv-02523 Document #: 105 Filed: 06/14/21 Page 2 of 4 PageID #:434




       3.      Pursuant to this Court’s May 20, 2021 Order, the deadline for Defendants Rule

26(a)(2) disclosures is Tuesday, June 15, 2021. (Dkt. 104.)

       4.      Defendants’ experts have been working diligently to complete their reports.

However, two of Defendants’ experts have been delayed in their ability to finalize their reports

for the June 15 deadline due to their travel schedule and other professional obligations.

Additionally, Defendants’ counsel Lisa Meador has a summary judgement due to be filed on

Wednesday, June 16, 2021, in Kelly v. Lemont, et al., Case No. 17-cv-8462, currently pending in

the Northern District of Illinois, and Defendants’ counsel Joseph Polick is traveling to Iowa to

prepare a defendant for a deposition and to take several key witnesses’ depositions in Thorington

v. Scott County, Iowa, et al. No. LACE 133201 (Iowa State District Court, Scott County),

scheduled to take place on June 16 and June 18. Thus, given the complications of the schedule

of Defendants’ experts and the additional professional obligations of Defendants’ counsel,

Defendants request an additional 3 days, until Friday, June 18, 2021, to make their expert

disclosures pursuant to FED.R.CIV.P. 26(a)(2).

       5.      The parties have been in contact regarding the request for extension of time for

Defendants’ expert disclosures. Plaintiff’s counsel, Mariah Garcia, indicated by email on June

14, 2021, that Plaintiff has no objection to this extension of time for Defendants’ Rule 26(a)(2)

Expert Disclosures.

       6.      This motion is not made for purposes of delay but rather to afford Defendants’

experts the necessary time to bring their reports to completion and generate a thorough report.

Defendants are not seeking, as a part of this motion, an extension of any other deadlines set by

the Court’s May 20, 2021 Order.




                                                 2
   Case: 1:18-cv-02523 Document #: 105 Filed: 06/14/21 Page 3 of 4 PageID #:435




       WHEREFORE, in light of the foregoing, Defendants respectfully request this Court to

extend the current Rule 26(a)(2) expert disclosure deadline three days to June 18, 2021, and for

such other relief as the Court deems appropriate.

Date: June 14, 2021                          Respectfully submitted,

                                             /s/ Carson W. Canonie
                                             CARSON W. CANONIE Attorney No. 6332523
James G. Sotos                               One of the Attorneys for Defendants
Joseph M. Polick
Laura M. Ranum
Lisa M. Meador
Carson W Canonie
THE SOTOS LAW FIRM, P.C.
141 W. Jackson Blvd., #1240A
Chicago, IL 60604
Tel: (630) 735-3300
ccanonie@jsotoslaw.com




                                                3
   Case: 1:18-cv-02523 Document #: 105 Filed: 06/14/21 Page 4 of 4 PageID #:436




                                CERTIFICATE OF SERVICE

        I hereby certify under penalty of perjury pursuant to 28 U.S.C.A. § 1746 that on June 14,
2021, I electronically filed the foregoing Unopposed Motion for Extension of Time for
Defendants’ Rule 26(a)(2) Expert Disclosures with the Clerk of the Court using the CM/ECF
system which will send notification of such filing to the following CM/ECF participants listed on
the below Service List:

Attorneys for Plaintiff:
Jon Loevy
Mariah Garcia
Gayle Horn
Loevy & Loevy
311 N. Aberdeen Street, 3rd Floor
Chicago, IL 60607
(312) 243-5900
jon@loevy.com
mariah@loevy.com
gayle@loevy.com

                                            /s/ Carson W. Canonie
                                            CARSON W. CANONIE, Attorney No. 6332523
                                            One of the Attorneys for Defendants




                                               4
